J-A16038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL YEAGER                                :
                                               :
                       Appellant               :   No. 2036 MDA 2019

      Appeal from the Judgment of Sentence Entered December 12, 2019
               in the Court of Common Pleas of Schuylkill County
             Criminal Division at No(s): CP-54-CR-0002114-2018

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED NOVEMBER 19, 2020

        Paul Yeager (“Yeager”) appeals from the judgment of sentence imposed

following his conviction of four counts of driving under the influence of a

controlled substance (“DUI”).1 We affirm.

        In its Opinion and Order, the suppression court set forth its findings of

fact as follows:

              On June 8, 2018[, Yeager] was stopped in the Borough of
        Coaldale by Officer [Charles] Blesse [(“Officer Blesse”),] who was
        employed by the Coaldale Police Department since 2006. Officer
        Blesse was on routine patrol working the 11:00 p.m. to 7:00 a.m.
        shift. Officer Blesse testified that he had extensive training to
        detect whether somebody is driving under the influence of drugs
        and had multiple opportunities to recognize the odor of burning
        marijuana.

               On June 8, 2018[,] Officer Blesse was in uniform, in a
        marked patrol car on Route 209[,] when he observed a tan sedan
        in front of him. The weather was warm and Officer Blesse had the
____________________________________________


1   See 75 Pa.C.S.A. § 3802(d).
J-A16038-20


       windows open. [Officer Blesse] testified that he detected a strong
       smell of burnt marijuana coming from the vehicle[,] as he followed
       the vehicle for a quarter to a half mile. After the vehicle turned
       and traveled the length of Bull Run Street, the [O]fficer activated
       his lights and sirens. The vehicle hit the curb as it pulled off the
       road way. [Officer Blesse] then made contact with the driver, who
       was the only person in the car. While getting license and
       registration information from [Yeager], the Officer continued to
       smell burnt marijuana.

              Officer Blesse asked [Yeager] where the marijuana was. In
       response, [Yeager] produced a bag of green vegetable matter, a
       blunt, a vaping pipe and rolling papers. [Yeager] then voluntarily
       stated[,] “[A]s I was smoking, heading into town I had a feeling I
       was going to get stopped.” He was then asked to exit the vehicle
       to allow the Officer to perform the Horizontal Gaze Nystagmus
       (HGN) field sobriety test[,] which [Yeager] reportedly failed. The
       Officer then concluded that [Yeager] was incapable of safely
       driving the vehicle.

             After the test was completed, [Yeager] was placed under
       arrest, handcuffed and transported to St. Luke’s [Hospital] for a
       blood draw[,] after which [Yeager] was released. The blood was
       then taken to the Coaldale Police Station and placed in the
       evidence refrigerator. Additional testimony revealed [that] the
       Coaldale Police transported the blood to the Pottsville Hospital
       laboratory for testing. The NMS Laboratory Report indicated [that
       Yeager’s] blood contained amphetamines, methamphetamines,
       hydroxyl Delta-9 THC, Delta-9 Carboxy THC, and Delta-9 THC.
       [Officer Blesse] did not at any time read [Yeager] his Miranda[2]
       [r]ights and had given him one field sobriety test.

Opinion and Order, 9/13/19, at 4-5 (footnote added).

       On March 13, 2019, Yeager filed an Omnibus Pre-Trial Motion, including,

inter alia, a Motion for suppression of evidence. Yeager argued that he was

illegally stopped, detained, and searched. The suppression court conducted a



____________________________________________


2   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-A16038-20


hearing on the Omnibus Pre-Trial Motion on May 22, 2019.            During the

hearing, Yeager additionally challenged the chain of custody of the blood test,

and argued that the statements he made to Officer Blesse should be

suppressed because he was never advised of his Miranda rights.              The

suppression court permitted both parties to file a memorandum in support of

their respective positions. Both parties complied. On September 13, 2019,

the suppression court entered an Opinion and Order granting in part, and

denying in part, Yeager’s Omnibus Pre-Trial Motion. Specifically, the court

suppressed all physical evidence obtained as a result of the vehicle stop,

because Yeager had not been advised of his Miranda rights before Officer

Blesse seized the evidence.       However, the suppression court deemed

admissible the statements Yeager made about smoking marijuana as

voluntarily made, as well as the blood test results.

      Yeager filed a Motion for Reconsideration, asking the suppression court

to determine that the vehicle stop was not supported by probable cause.

Yeager specifically asserted that an officer may not stop a vehicle based solely

on the smell of marijuana, because medical marijuana is now legal in

Pennsylvania.      The suppression court dismissed Yeager’s Motion for

Reconsideration.




                                     -3-
J-A16038-20


       Following a bench trial on October 25, 2019, the trial court found Yeager

guilty of four counts of DUI.3 The trial court deferred sentencing and ordered

the preparation of a pre-sentence investigation report.      On December 12,

2019, the trial court sentenced Yeager to a term of 90 days to 5 years in

prison, with immediate eligibility for the Work Release Program at the

Schuylkill County Prison if he otherwise qualified. The trial court also ordered

Yeager to serve 10 hours of community service, pay restitution totaling $577

for the blood testing, plus a fine and costs.

       Yeager filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Concise Statement of errors complained of on appeal.

       On appeal, Yeager raises the following issue for our review:

       Whether the smell of burnt marijuana is no longer a basis for the
       police to condu[c]t a traffic stop post-enactment of the
       Pennsylvania Medical Marijuana Act [(“MMA”)4], making the stop
       of [Yeager’s] vehicle unlawful, and therefore[,] all evidence
       obtained as a result of the unlawful stop should have been
       suppressed by the [suppression] court?

Brief for Appellant at 4 (footnote added).

       We are mindful of the following standard of review:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
____________________________________________


3Yeager was also charged with possession of a small amount of marijuana
and use or possession of drug paraphernalia.      See 75 P.S. § 780-
113(a)(31)(i), (32). Upon Motion by the Commonwealth, those charges were
nolle prossed prior to the start of trial.

4   See 35 P.S. §§ 10231.101-10231.2110.

                                           -4-
J-A16038-20


     the record and whether the legal conclusions drawn from those
     facts are correct. Because the Commonwealth prevailed before
     the suppression court, we may consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted when read in the context of the record as
     a whole. Where the suppression court’s factual findings are
     supported by the record, the appellate court is bound by those
     findings and may reverse only if the court’s legal conclusions are
     erroneous.     Where the appeal of the determination of the
     suppression court turns on allegations of legal error, the
     suppression court’s legal conclusions are not binding on an
     appellate court, whose duty it is to determine if the suppression
     court properly applied the law to the facts. Thus, the conclusions
     of law of the courts below are subject to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015) (citation,

brackets and ellipses omitted).

     Yeager claims that the smell of marijuana emanating from a vehicle does

not, by itself, provide probable cause or reasonable suspicion to justify a

warrantless vehicle stop. Brief for Appellant at 18. Yeager points out that

under the MMA, Pennsylvanians can legally access medically-prescribed

marijuana.    Id. at 18-19.       Yeager cites to several cases from other

jurisdictions, which have considered the ramifications of the legalization of

marijuana on Fourth Amendment jurisprudence.         Id. at 19-24 (collecting

cases).       Additionally,   Yeager    analogizes   the   instant   case   to




                                       -5-
J-A16038-20


Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019).5 Brief for Appellant at

25-27. Yeager emphasizes Officer Blesse’s testimony that his sole reason for

stopping Yeager was the smell of burnt marijuana. Id. at 27. Yeager contends

that because medical marijuana has been legalized in Pennsylvania, the smell

of burnt marijuana may no longer be considered per se evidence that a crime

is being committed. Id. at 28-29. Additionally, Yeager claims that Officer

Blesse had no other reason to suspect that a DUI was occurring. Id. at 29.

       By way of background, we first set forth this Court’s prior explanation

of the interplay between the Controlled Substance Act (“CSA”), and the MMA

(effective May 17, 2016):

       [T]he first statute is the CSA, which describes five schedules of
       controlled substances. 35 P.S. § 780-104. In outlining the
       Schedule I substances, the [CSA] states:


____________________________________________


5 In Hicks, police stopped Hicks’s vehicle in a gas station parking lot based on
information that he was in possession of a firearm. Hicks, 208 A.3d at 922.
An officer restrained Hicks’s arms and removed his handgun from his holster,
and a search of the vehicle followed. Id. Police later determined that Hicks
possessed a valid license to carry a concealed firearm, and he was not
statutorily prohibited from possessing a firearm. Id. Relevantly, Hicks was
not charged with firearms offenses. Id. The trial court denied suppression,
reasoning that possession of a concealed weapon justifies an investigatory
stop to determine whether the individual has a license. Id. at 922-23.
Ultimately, in evaluating whether carrying a concealed firearm could justify an
investigative detention, the Pennsylvania Supreme Court first noted that an
individual may legally carry a concealed firearm in public if he is licensed to
do so. Id. at 926. The Court also noted it is impossible to ascertain an
individual’s licensing status from his appearance. Id. at 937. Following an
extensive review of applicable Fourth Amendment jurisprudence, see id. at
930-36, the Court concluded that there is “no justification for the notion that
a police officer may infer criminal activity merely from an individual’s
possession of a concealed firearm in public.” Id. at 936.

                                           -6-
J-A16038-20


       § 780-104. Schedules of controlled substances

       (1) Schedule I—In determining that a substance comes within
       this schedule, the secretary shall find: a high potential for
       abuse, no currently accepted medical use in the United States,
       and a lack of accepted safety for use under medical
       supervision. The following controlled substances are included
       in this schedule:

                                   ***

          (iv) Marihuana.

     35 P.S. § 780-104(1)(iv) (effective June 12, 1972).

           The second statute is the MMA, which states in its
     declaration of policy:

       § 10231.102. Declaration of policy

       The General Assembly finds and declares as follows:

       (1) Scientific evidence suggests that medical marijuana is one
       potential therapy that may mitigate suffering in some
       patients and also enhance quality of life.

       (2) The Commonwealth is committed to patient safety.
       Carefully regulating the program which allows access to
       medical marijuana will enhance patient safety while research
       into its effectiveness continues.

       (3) It is the intent of the General Assembly to:

          (i) Provide a program of access to medical marijuana which
          balances the need of patients to have access to the latest
          treatments with the need to promote patient safety.

          (ii) Provide a safe and effective method of delivery of
          medical marijuana to patients.

          (iii) Promote high quality research into the effectiveness and
          utility of medical marijuana.




                                   -7-
J-A16038-20


       (4) It is the further intention of the General Assembly that any
       Commonwealth-based program to provide access to medical
       marijuana serve as a temporary measure, pending Federal
       approval of and access to medical marijuana through
       traditional medical and pharmaceutical avenues.

     35 P.S. § 10231.102(1)-(4) (emphasis added). In essence, the
     MMA creates a temporary program for qualified persons to access
     medical marijuana, for the safe and effective delivery of medical
     marijuana, and for research into the effectiveness and utility of
     medical marijuana. Id.; 35 P.S. § 10231.301. Significantly, the
     MMA does not declare that marijuana is safe and effective for
     medical use; instead, the MMA is a temporary vehicle to access
     the substance pending research into its medical efficacy and
     utility. 35 P.S. § 10231.102(1)-(4).

          Section 10231.303 of the MMA allows for the limited lawful
     use of medical marijuana, and pertinent to this case, Section
     10231.304 emphasizes the unlawful use of marijuana:

       § 10231.304. Unlawful use of medical marijuana

       (a) General rule.—Except as provided in section 303, section
       704, Chapter 19 or Chapter 20, the use of medical marijuana
       is unlawful and shall, in addition to any other penalty provided
       by law, be deemed a violation of the CSA.

       (b) Unlawful use described.—It is unlawful to:

          (1) Smoke medical marijuana.

          (2) Except as provided under subsection (c), incorporate
          medical marijuana into edible form.

          (3) Grow medical marijuana unless the grower/processor
          has received a permit from the department under this act.

          (4) Grow or dispense medical marijuana unless authorized
          as a healthy medical marijuana organization under Chapter
          19.

          (5) Dispense medical marijuana unless the dispensary has
          received a permit from the department under this act.


                                   -8-
J-A16038-20


         (c) Edible medical marijuana.—Nothing in this act shall be
         construed to preclude the incorporation of medical marijuana
         into edible form by a patient or a caregiver in order to aid
         ingestion of the medical marijuana by the patient.

      35 P.S. § 10231.304. Further, the MMA states: “The growth,
      processing, distribution, possession and consumption of medical
      marijuana permitted under the MMA shall not be deemed a
      violation of the CSA” and “if a provision of the CSA relating to
      marijuana conflicts with a provision of the MMA, the MMA shall
      take precedence.” 35 P.S. § 10231.2101. In other words,
      compliance with the MMA will not constitute a crime under the
      CSA.

Commonwealth v. Jezzi, 208 A.3d 1105, 1111-12 (Pa. Super. 2019)

(emphasis in original; footnotes and some brackets omitted).

      Regarding the lawful use of medical marijuana, the Act provides, in

relevant part, as follows:

      § 10231.303. Lawful use of medical marijuana

                                     ***

      (b) Requirements.--The lawful use of medical marijuana is
      subject to the following:

                                     ***

         (2) Subject to regulations promulgated under this act, medical
         marijuana may only be dispensed to a patient or caregiver in
         the following forms:

            (i) pill;

            (ii) oil;

            (iii) topical forms, including gels, creams or ointments;

            (iv) a form medically appropriate for administration by
            vaporization or nebulization, excluding dry leaf or plant form


                                     -9-
J-A16038-20


            until dry leaf or plant forms become acceptable under
            regulations adopted under section 1202;[FN]

            (v) tincture; or

            (vi) liquid.


            [FN] 35 P.S. § 10231.1202. [Section 1202 allows the
            Department of Health to “promulgate regulations to
            effectuate recommendations made by the advisory board.”
            Id.]


35 P.S. § 10231.303(b) (emphasis added); see also id. § 10231.1201(a)

(providing for the establishment of a Medical Marijuana Advisory Board).

Thus, at the time of its effective date of May 17, 2016, the MMA prohibited

both smoking medical marijuana, and the use of dry leaf and plant forms of

marijuana for vaporization.

      On April 9, 2018, the advisory board issued its Final Report. See id.

§ 10231.1201(j)(4) (tasking the advisory board with, inter alia, “issu[ing] two

years after the effective date of this section a written report to the Governor,

the Senate and the House of Representatives.”).        Relevantly, the advisory

board “recommend[ed] permitting medical marijuana to be dispensed in dry

leaf or plant form, for administration by vaporization.”         Final Report,

Pennsylvania Medical Marijuana Advisory Board, 4/9/18, at 13. In support of

its recommendation, the advisory board explained that dry leaf and plant

forms have a lower cost for patients, and allows for accurate dosage because

its medical benefits can be felt within minutes. Id.


                                     - 10 -
J-A16038-20


        The Secretary of Health subsequently effectuated the advisory board’s

recommendations (including its recommendation concerning dry leaf and plant

forms of marijuana), which were adopted at a public meeting held on April 9,

2018.     See 48 Pa. Bull. 2898-2900 (May 12, 2018); see also 35 P.S.

§ 10231.1202 (providing that the Department of Health “may promulgate

regulations to effectuation recommendations made by the advisory board[,]”

and the Secretary of Health “shall issue notice in the Pennsylvania Bulletin …

[which] shall include the recommendations of the advisory board and shall

state the specific reasons for the decision of the secretary on whether or not

to effectuate each recommendation.”).              The resulting temporary regulation

defines “medical marijuana” as “[m]arijuana for certified medical use, limited

to the following forms … [a] form medically appropriate for administration by

vaporization or nebulization, including dry leaf or plant form for administration

by vaporization.”      28 Pa. Code § 1141.21 (expired) (emphasis added).6

Further, dry leaf medical marijuana was not available until August 1, 2018, at

the earliest. See Press Release, Wolf Administration: Phase-In Of Dry Leaf

Medical Marijuana Starts Aug. 1 At Dispensaries (July 30, 2018), https://www.



____________________________________________


6 The temporary regulation became effective on May 17, 2018, and expired
on May 12, 2020. See 35 P.S. § 10231.1107 (providing that temporary
regulations promulgated under the MMA “shall expire not later than two years
following the publication of the temporary regulation.”).       The General
Assembly recently extended the “temporary regulations authorized and
published” pursuant to sections 1107 and 2007 of the MMA, to remain in effect
until November 20, 2021. See Act of Mar. 27, 2020, P.L., No. 10.

                                          - 11 -
J-A16038-20


mediapa.gov/Pages/Health-Details.aspx?newsid=518 (explaining that the dry

leaf form will be available at 16 dispensary locations starting August 1, 2018,

and expanded to 28 locations the following week).

      We now turn to the level of suspicion necessary to support a vehicle

stop. The Motor Vehicle Code provides that “[w]henever a police officer … has

reasonable suspicion that a violation of this title is occurring or has occurred,

he may stop a vehicle … to secure such [] information as the officer may

reasonably believe to be necessary to enforce the provisions of this title.” 75

Pa.C.S.A. § 6308(b).     “Thus, [section] 6308(b) requires only reasonable

suspicion in support of a stop for the purpose of gathering information

necessary to enforce the Vehicle Code violation.”          Commonwealth v.

Venable, 200 A.3d 490, 498 (Pa. Super. 2018). Generally, a vehicle stop for

suspicion of DUI may be based on reasonable suspicion, because such a stop

may require further investigation.    See id.; see also Commonwealth v.

Chase, 960 A.2d 108, 116 (Pa. 2008) (stating that “[e]xtensive case law

supports the conclusion [that] a vehicle stop for DUI may be based on

reasonable suspicion, as a post-stop investigation is normally feasible.”).

      “In ascertaining the existence of reasonable suspicion, we must look to

the totality of the circumstances to determine whether the officer had

reasonable suspicion that criminal activity was afoot.” Commonwealth v.

Barber, 889 A.2d 587, 593 (Pa. Super. 2005) (citation and quotation marks

omitted). “[W]e must accord due weight to the specific reasonable inferences


                                     - 12 -
J-A16038-20


that [Officer Blesse] is entitled to draw from the acts in light of his experience.”

Commonwealth v. Walls, 206 A.3d 537, 541 (Pa. Super. 2019) (citation

and quotation marks omitted).

      During the suppression hearing, Officer Blesse testified that on June 8,

2018, at approximately 11:56 p.m., he was on routine patrol, and was driving

behind a vehicle traveling eastbound on State Route 209. N.T. (Suppression),

5/22/19, at 7-8, 21. Officer Blesse stated that the windows of his patrol car

were down, and the driver’s side window of the vehicle was also rolled down.

Id. at 8-9.      Officer Blesse testified that he followed the vehicle for

approximately a quarter of a mile to a mile, and “smelled an odor of burnt

marijuana.” Id. at 8; see also id. at 38 (wherein Officer Blesse stated that

he was traveling at least four car lengths behind Yeager’s vehicle).

      According to Officer Blesse, the vehicle turned right onto Bull Run Street,

and he followed the vehicle the length of that street, about a quarter of a mile.

Id. at 9. The vehicle then made a left turn onto West Phillips Street, at which

time Officer Blesse followed and activated his emergency lights and sirens to

initiate a traffic stop. Id.; see also id. at 11 (wherein Officer Blesse testified

that he could smell marijuana “for a good portion of a mile” while he was

traveling behind Yeager). Officer Blesse stated, “While behind him while he

made the left turn, I was able to verify that his window was, in fact, down.

And I did see smoke coming out of that window. I did continue to smell the

marijuana coming from the vehicle the entire time.”            Id.; see also id.


                                      - 13 -
J-A16038-20


(explaining that he could identify the smell of marijuana because it has a

“distinct smell[,]” and he has been trained in drug recognition and

identification). But see id. at 22-23, 25 (wherein defense counsel refreshed

Officer Blesse’s recollection with the transcript from the preliminary hearing,

during which Officer Blesse had stated that he did not see smoke coming out

of the window).

       Thus, the record reflects that Officer Blesse initiated the traffic stop

based solely on the odor of burnt marijuana, emanating from the vehicle’s

open driver’s side window, which he detected while following Yeager’s vehicle.

See N.T. (Suppression), 5/22/19, at 8, 9, 11. The MMA specifically prohibits

smoking medical marijuana. 35 P.S. § 10231.304. At the time of the traffic

stop on June 8, 2018, the temporary regulations permitting the use of dry leaf

marijuana for vaporization was in effect, but dry leaf medical marijuana was

not yet available for purchase at dispensaries. See 28 Pa. Code § 1141.21;

Press Release, supra. Accordingly, at the time of the stop in the instant case,

Yeager could not have produced the odor of burnt marijuana through a use

permitted under the MMA,7 and the smell alone could give rise to “reasonable


____________________________________________


7 See generally Commonwealth v. Barr, 2020 WL 5742680, at *16 n.10
(Pa. Super. filed September 25, 2020) (wherein this Court credited an expert
witness’s testimony that vaporizing medical marijuana produces the same
odor as burning marijuana). Further, Yeager makes no attempt to argue that
he was using any form of medical marijuana at the time of the stop, nor did
he produce a medical marijuana identification card.



                                          - 14 -
J-A16038-20


suspicion that criminal activity was afoot.” Barber, 889 A.2d at 593.8, 9 Thus,

Yeager is not entitled to relief on his claim.

       Accordingly, we affirm Yeager’s judgment of sentence.10

       Judgment of sentence affirmed.



____________________________________________


8 Our conclusion is limited to the time period prior to the effectuation of the
temporary regulations under the MMA, and the availability of the dry leaf and
plant forms of medical marijuana for vaporization.

9  We are cognizant of this Court’s recent decision in Barr, 2020 WL 5742680
(Pa. Super. filed September 25, 2020), wherein police initiated a traffic stop,
then conducted a search based on the odor of burnt and raw marijuana
emanating from the vehicle’s window. Barr, 2020 WL 5742680, at **1-2;
see also id. at *2 (stating that Barr, a passenger in the vehicle, produced a
medical marijuana identification card after the police advised the occupants of
their intention to search the vehicle). After considering the provisions of the
MMA, the Barr Court explained that “[t]he MMA has clearly altered the
underlying factual context in which that probable cause test applies.” Id. at
*9. This Court held that “[t]he odor of marijuana alone, absent any other
circumstances, cannot provide individualized suspicion of criminal activity.”
Id. at *17; see also id. at *18 (stating that “the odor of marijuana may
contribute to a finding of probable cause, as possession of marijuana remains
illegal generally, the odor alone does not imply individualized suspicion of
criminal activity.”).    Further, applying the reasoning of Hicks, this Court
noted that “police cannot distinguish between contraband marijuana and
medical marijuana legally consumed by a substantial number of
Pennsylvanians based on odor alone….” Id. at *16. Importantly, in contrast
to the instant case, the stop and search at issue occurred after the enactment
of the temporary regulation permitting the use of dry leaf or plant forms
medical marijuana for vaporization, and after dry leaf marijuana became
available in dispensaries.

10 Moreover, we observe that the MMA has not altered the Motor Vehicle
Code’s prohibition on driving under the influence of controlled substances,
including marijuana. See 75 Pa.C.S.A. § 3802(d)(1)(i) (providing that “[a]n
individual may not drive, operate or be in actual physical control of the
movement of a vehicle,” where the individual’s blood contains any amount of
a Schedule I controlled substance, as defined in the CSA).

                                          - 15 -
J-A16038-20


           President Judge Panella joins the memorandum.

           Judge Stabile files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                 - 16 -